Citation Nr: 0942589	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia, undifferentiated. 

2.  Entitlement to service connection for schizophrenia, 
undifferentiated.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1981 to March 1982, with previous service in 
the New York Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, in which the claim was not reopened, 
because no new and material evidence had been received.  The 
jurisdiction has since been transferred to the Regional 
Office in Roanoke, Virginia (RO).

It is noted that in a March 1994 rating decision, the 
Veteran's claim for service connection for schizophrenia was 
denied because the evidence showed that the Veteran's 
condition pre-existed service, and there was no evidence that 
the condition was aggravated by service.  The Veteran did not 
initiate an appeal by filing a notice of disagreement, and 
the March 1994 rating decision became final.   

While the June 2006 rating decision addressed the matter on a 
de novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).  The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

In September 2009, the Veteran testified before the 
undersigned at a hearing held at the Central Office in 
Washington, District of Columbia.  A copy of the hearing 
transcript is associated with the claims folder. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for schizophrenia, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, the matter is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.   In a March 1994 rating decision, the Veteran's claim for 
service connection for schizophrenia was denied because there 
evidence showed that the Veteran's condition pre-existed 
service and there was no evidence that the condition was 
aggravated by service.  The Veteran did not appeal that 
decision, and it became final. 

2.  Since the March 1994 rating decision, VA has received 
additional evidence that relates to an unestablished fact 
(evidence of aggravation of a pre-existing condition) 
necessary to substantiate the Veteran's claim of service 
connection for schizophrenia, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied a claim for 
service connection for schizophrenia became a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009). 

2.  New and material evidence sufficient to reopen the claim 
for service connection for schizophrenia has been received 
since the last final decision in March 1994.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, 
in view of the Board's favorable decision to reopen the claim 
of service connection for schizophrenia, any further 
discussion as to that claim regarding any lapses in duties to 
assist and notify, or regarding whether the Veteran was 
prejudiced by any such lapses, would serve no useful purpose.  

Application to Reopen Claim

The Veteran seeks to reopen a claim of service connection for 
schizophrenia.   

The Veteran's claim for service connection was previously 
denied in a March 1994 rating decision.  The Veteran did not 
perfect an appeal, and the rating decision became final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).  
In July 2005, the Veteran initiated the current claim on 
appeal.  In a June 2006 rating decision, the Buffalo Regional 
Office declined to reopen the claim because new and material 
evidence had not been received.  The jurisdiction of the 
claim as since transferred to the RO. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, supra.

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

A review of the applicable law pertaining to service 
connection is helpful in determining whether the Veteran has 
submitted any new and material evidence.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111 (West 2002).  
Although no mental disorders were noted at entry into service 
soon thereafter sought mental health treatment in December 
1981.  Additionally, the record contains the report of a 
March 1982 Medical Board proceeding, in which the examiner 
noted that the Veteran's schizophrenia existed prior to his 
service.  Further, the psychiatric discharge summary from 
Strong Memorial Hospital dated November 1982 showed that the 
Veteran had a psychiatric history for drug abuse and 
depression approximately one year prior (1981).  

In order for a pre-existing injury or disease to be 
considered to have been aggravated by service, there must be 
evidence of an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2009).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.   See 38 C.F.R. § 3.306(b). 

Evidence of record at the time of the March 1994 decision 
consisted of the following: the Veteran's service treatment 
records, which included the report of the October 
1981induction examination report, the March 1982 hospital 
summary, and the report of the March 1982 Medical Board 
proceeding; and a private treatment record from Dr. R. 
Manzona that showed the Veteran had a past psychiatric 
history that included treatment in a program at St. Joseph's 
in 1981. 

The Veteran's claim was denied in the March 1994 rating 
decision, because there evidence showed that the Veteran's 
condition pre-existed service and there was no evidence that 
the condition was aggravated by service.

Subsequent to the March 1994 rating decision, VA has received 
several additional documents.  Most essential to issue at 
hand, are the additional records from Social Security 
Administration (SSA) that included the November 1982 
psychiatric discharge summary from Strong Memorial Hospital.  
The discharge summary showed that the Veteran had been 
admitted for inpatient psychiatric care shortly after his 
discharge from service in March 1982.  In the psychiatric 
history section, the psychiatrist reported that the Veteran 
had been recently discharged from service because he "was 
unable to cope with the stresses involved."  

The Board finds that the additional evidence received since 
the March 1994 rating decision relates to the unestablished 
fact necessary to substantiate the claim.  Specifically, the 
recently added treatment record from Strong Memorial Hospital 
suggests that the Veteran's pre-existing mental disorder may 
have been exacerbated by his service.  

The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  On 
that basis, the claim for service connection is reopened.  38 
C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for schizophrenia, and the claim 
is reopened.   


REMAND

As discussed above, VA has received additional evidence, 
which is sufficient to reopen the Veteran's claim for service 
connection for schizophrenia; however, additional development 
is necessary prior to adjudication of this claim.  
Specifically, an examination and a medical opinion are needed 
to ascertain whether the Veteran's schizophrenia clearly and 
unmistakably preexisted service, and, if so, clearly and 
unmistakably did not undergo an in-service worsening beyond 
natural progression.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111 where 
a condition is not noted at service entry, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
2003 (2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran's claims folder to be reviewed by 
an appropriate examiner, to provide a 
medical opinion on the etiology and time 
of onset of the Veteran's schizophrenia.  
The claims folder, and a copy of this 
remand, must be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and that review 
should be noted in the examination report.  

The examiner is first requested to provide 
an opinion as to whether the evidence 
clearly and unmistakably shows that the 
Veteran's schizophrenia: 1) preexisted 
service, and 2) did not undergo an 
increase in severity in service beyond 
natural progression.  The Board must 
stress that if the examiner finds that the 
evidence is less than "clear and 
unmistakable" on this point, he or she 
should so state.

If the examiner does not find "clear and 
unmistakable" evidence of a pre-service 
disability, he or she must provide a 
separate opinion as to whether it is at 
least as likely as not that the Veteran's 
schizophrenia was first manifest in 
service or within one year thereafter, or 
is otherwise etiologically related to 
service.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

2.  The RO/AMC should then re-adjudicate 
the claim under review here.  If the 
benefit sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


